The opinion of.the court was delivered by
Marshall, J.:
The plaintiff sued to recover on a promissory note signed by the defendant, made payable to himself, indorsed by him, and delivered to the plaintiff. The defendant answered and alleged that the note was void; that there was no consideration for it; that the original note, of which the note sued on was a renewal, had been procured from the defendant by fraudulent representations; that the original note had been executed under certain conditions; that those conditions were violated; and that the plaintiff, when it acquired the original note, knew there was no consideration for it and had knowledge of the conditions under which it had been given, and at the time the note sued on was given had knowledge of the violation of those conditions. The plaintiff filed a demurrer to the answer of the defendant; that demurrer was sustained. The defendant elected to stand on his answer. Judgment was then rendered for the plaintiff, and the defendant appeals from the ruling on the demurrer and from the judgment rendered against him.
The only question is, Was the demurrer properly sustained? The answer alleged that there was no consideration for the note. The representations alleged by the defendant to have been fraudulent and the violation of the conditions under which the original note *554was given, if proved, would show there was no consideration for it. That want of consideration attached to the note sued on. Those allegations, with the allegation of the knowledge of the plaintiff, stated a sufficient defense. The demurrer to the answer should not have been sustained, and judgment should not have been rendered against the defendant.
The judgment is reversed, and the trial court is directed to overrule the demurrer.